Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-7 are pending in this application.  
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,941,127. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-14 of U.S. Patent No. 10,941,127.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disorder of fatty acid metabolism; a glucose utilization disorder; a gastrointestinal disease or disorder; a hyperabsorption syndrome; hypervitaminosis and osteopetrosis; hypertension; a glomerular hyperfiltration; and pruritus of renal failure, does not reasonably provide enablement for cardiovascular disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  It is recited a method of treating cardiovascular disease in general, but the specification is not enabled for such a scope.

 A number of factors are relevant to whether undue experimentation would be required to practice the claimed invention, including “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

(1).	Breadth of Claims:  Claims 2 and 4 are directed to a method of treating cardiovascular disease in general by administering to the subject a therapeutically effective amount of a compound according to claim 2.  

Scope of use – The scope of use is very broad.  Cardiovascular disease embraces a vast array of problems, many of which are contradictory to others.  Thus, it covers hypertension and hypotension.  It covers various types of arrhythmias; angina pectoris; the thrombotic symptoms of diabetes, atherosclerosis and hyperlipoproteinaemias; ischaemic heart disease including congestive heart failure and myocardial infarction;  stroke, and peripheral vascular disorders, such as deep-vein thrombosis and thrombophlebitis  percutaneous transluminal coronary angiography (PTCA); elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol;  arteriosclerosis, peripheral vascular disease, cerebral vascular disease and pulmonary hypertension, migraine, cardiomyopathy, etc.  Not one compound --- let alone a genus of trillions of compounds, could possibly be effective against such disorders generally.


Scope of Compounds - The scope of the compounds is broad.  It is apparent that hundreds of millions of combinations of compounds can be created from the definitions, owing especially to broad scope of R1-R6, R5A-R5D and n.   

(2).	Direction of Guidance:  The amount of direction or guidance is minimal.  No data on any specific compound is given.  No dosage guidance is provided.  

(3).	State of Prior Art:  There is no evidence of record that compounds structurally similar to these benzothiadiazepine compounds are in use for the treatment of cardiovascular disease in general. 

(4).	Working Examples:  Test procedures are provided in the specification at pages 119-125, however, there is nothing in the disclosure regarding how this data correlates to the treatment of cardiovascular disorder in general.      

(5).	Nature of the Invention and Predictability:  The invention is directed to the treatment of cardiovascular disease in general.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   

(6).	The Relative Skill of Those in the Art:  The relative skill is extremely low. Cardiovascular diseases are different one from the other. To this day, there is no magic bullet that can treat cardiovascular disease in general. 

(7).	The Quantity of Experimentation Necessary:  Immense, especially in view of point 6.  
   
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
  Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 07/28/2020 and 04/02/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith. Note that many of the NPL citations in the IDS dated 06/16/2021 was not considered because said citations do not end in a period.  Applicants have to insert a period after each and every citation.  
To expedite prosecution, the examiner has added a period at the end of the IDS dated 02/11/2022 and 01/06/2022.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 6, 2022